March 7,   1957


Henorable Coke R. Stevensan, Jr.
Admlnlstroter
Texas Liquor Central Board
1300 Guadalupe
Austin, Texas                 Opinion WW-49
                              Re: Interpretation to be placed
                                   on Section 17 (3)(f), Artl-
                                   cle 666, Penal Cede of Texas -
                                   whether a vcaluntarytrade as-
                                   sociation may be formed by
                                   retail package stere owners
                                   and dues collected frsm the
                                   members en a voluntary basis
                                   by wholesalers who, as an ac-
                                   cemmedatisn to the retailers,
                                   add a per case assessment as
                                   a separate item en each ln-
                                   voice, such sums ta be re-
                                   mitted by the wholesalers
                                   to the trade association
                                   monthly.
Dear Mr. Stevensenr
        This will acknowledge receipt ef your letter ef Feb-
ruary 27th, 1957, with reference to the lesallty bf the pro-
pased plan as outlined above and in which you inquire whether
such plan Is legal, stating that the questian has been raised
as to whether er net the plan of collectlen would am&nt to an
inducement @n the part ef the wholesaler and thus be a viola-
tion of subdivision (f) of Section 17 (3) sf Article 666 -
Penal Code of Texas.
        In determining the legality of the propased plan, it
is necessary to csnslder all of Article 1 af the Texas Liquor
Cantrcl Act, this article being cavered by Article 666 of the
Penal Code of Texas. Subdivision (f) of Section 17 (3) makes
it unlawful for any whelesaler or any agent, servant or employee
ef the wholesaler:
Hon. Coke R. Stevenson, Jr., Pace 2 (WW-49)


            "To @ffer any prize, premium, gift, or
            any similar Inducement te any retailer
            or cbnsumer, or the agent, servant or
            employee of either."
        It Is net clear frem y@ur @pinion request that the
prepbsed plan would be In violation of the above described
subheading, but we do call your attention te Section 17 (3)
(b) In which It is made illegal:
            "lx furnish, give, or lend any money,
            service or ether thing of value, or
            ta ruarantee the fulfillment or any
            fln&clal ebligatlon of any retail&."
            (Emphasis added.)
        We also call ymur attention to Article 666-4,   a
part af which is as follsws:
            "Any act done by any persen which   is
            not granted in this Act is hereby
            declared to be unlawful."
and ta subdivision (2) of Section 17   (Article 666-17 (2) )
in which it Is made unlawful for any   persen.directly or in-
directly to hold or have an Interest   in molethan five package
store permits, the business thereof,   er have any interest In
such package stores.
        It is @ur opinion that the proposed method bf col-
lecting dues from the members of the veluntary trade associa-
tien ef package store retailers by whhelesalere,as an aceem-
modatien to the retailers er their vcluntary association is
the furnishing and giving af service, which is a thing of
value, by the wholesalers te the retailers and Is in vlola-
tien of Section 17 (3) (b) of Article 666 @f the Penal Cede.
Hon. Coke R. Stevenson, Jr., page 3 (WW-49)




               It Is a violation of the Texas
               Llquer Control Aot, Article 1 and
               specifically of Sectlen 17 (31 (b)
               for a whelesaler to furnish te a
               voluntary trade'atisoclatlcnof re-
               tailers the service sf collecting
               dues fr@m retailers.


                               Yaurs very truly,
                               WILL WILSON
                               Attorney General




JWW:ms
APPROVED:
OPINION COMMITTEE
R. Grady Chandler
Chairman